                                    UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
                                        OFFICE OF THE CLERK
                                             AT SEATTLE



WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101

October 10, 2019

EDMONDS V. AMAZON.COM INC ET AL
Case # 2:19−cv−01613−JLR

The court has received your case documents and has identified the following items to be addressed.
Please note: Any underlined points of reference below will contain a link to the source materials.

           Jury Demand Improperly Indicated
           Pursuant to LCR 38(b) and in accordance with FRCP 7, the words JURY DEMAND shall be
           typed in capital letters on the first page immediately below the name of the pleading, to the
           right of the name of the case. The Clerk has removed the plaintiff's Jury Demand flag entered
           by the filer. In order to properly advise the court of this request, counsel must file a separate
           Jury Demand using the event "Jury Demand " found under the "Other Documents" category.



Please call the Attorney Case Opening Helpdesk at 206−370−8787 if you have any additional questions.

Thank you.

cc: file
